           Case 1:19-cv-04784-WMR Document 8 Filed 06/08/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA

                                          :
Jared Rhodes,                             :
                                          :
                    Plaintiff,            :
      v.                                  : Civil Action No.:
                                          : 1:19-cv-04784-WMR
ICare Financial,                          :
                                          :                                       (
                    Defendant.            :                                       D
                                          :                                       R
                                          :                                       H


                  PLAINTIFF JARED RHODES’S NOTICE OF
                 VOLUNTARY DISMISSAL WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and L.R. 41.1, Plaintiff Jared

Rhodes, through counsel, hereby withdraws the complaint and voluntarily

dismisses this action with prejudice.

Dated: June 8, 2020


                                           Respectfully submitted,

                                           /s/ Sergei Lemberg, Esq.
                                           Attorney Bar No.: 598666
                                           Attorney for Plaintiff Jared Rhodes
                                           LEMBERG LAW, L.L.C.
                                           43 Danbury Road, 3rd Floor
                                           Wilton, CT 06897
                                           Telephone: (203) 653-2250
                                           Facsimile: (203) 653-3424
        Case 1:19-cv-04784-WMR Document 8 Filed 06/08/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 8, 2020, a true and correct copy of the foregoing

Notice Of Voluntary Dismissal With Prejudice was filed with the Clerk of Court

via the CM/ECF System and that the document is available on ECF system.

                                      /s/ Sergei Lemberg
                                      Georgia Bar No. 598666
                                      Attorney for Plaintiffs

LEMBERG LAW, L.L.C.
43 Danbury Road, 3rd Floor
Wilton, CT 06897
Telephone: (203) 653-2250
Facsimile: (203) 653-3424
